EXHIBIT 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (the “Amendment”) is entered into by and between Joan M. Sweeney,
(“you”) and Allied Capital Corporation, a Maryland corporation (the “Company”),
on March 29, 2007. This Amendment shall be effective for all purposes as of
March 29, 2007 (the “Effective Date”).

WHEREAS, you and the Company entered into an employment agreement effective as
of January 1, 2004 (“Employment Agreement”);

WHEREAS, since the Employment Agreement was signed, the American Jobs Creation
Act of 2004 was enacted, amending the Internal Revenue Code of 1986 to add
Section 409A;

WHEREAS, the parties are amending the Employment Agreement for their mutual
benefit to comply with Section 409A and address other related tax issues;

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, you and the Company, intending legally and
equitably to be bound, hereby amend the Employment Agreement as follows:



1.   You and the Company hereby delete in its entirety Section 3(c) of the
Employment Agreement and substitute the following language in its place:

3. Compensation.

(c) The Company shall establish a grantor (or “rabbi”) trust for the benefit of
you (the “Trust”) into which you may elect to have deposited all or a portion of
any compensation paid to you under the terms of this Agreement or any other
agreements between the Company and you that are referenced herein, including,
without limitation, any Base Compensation or Bonus Compensation payable in cash;
provided, however, that any election to defer compensation and to have such
funds deposited in the Trust shall be made in accordance with applicable Federal
tax deferral rules (including, without limitation, Section 409A of the Internal
Revenue Code of 1986 as amended (the “Code”). The Trust shall be established by
the Company prior to the date of the execution of this Agreement and shall
contain terms substantially similar to those set forth in Exhibit B attached
hereto, except that the Company may make any changes to the terms of the Trust
reasonably necessary for its proper administration, including, but not limited
to, changes to assure the appropriate tax consequences to you and the Company,
provided such changes do not affect your rights thereunder in any materially
adverse manner.

2. You and the Company hereby delete in its entirety Section 7 of the Employment
Agreement and substitute the following language in its place:

7. Severance Payments. If, during the Term, the Company terminates your
employment for any reason other than Cause, or you terminate your employment for
Good Reason, or your employment is terminated due to your death or Disability,
or either party sends a Non-renewal Notice pursuant to Section 2 hereof, you
shall be entitled to receive the applicable payments and benefit coverage
described in this Section 7 (the “Severance Payments”); subject to your delivery
of a release in the form attached hereto as Exhibit E (the “Release”) within
forty-five (45) days after your Termination Date.

(a) If, during the Term, the Company terminates your employment for any reason
(other than Cause or as a result of a Non-renewal Notice pursuant to Section 2
hereof) or you terminate your employment for Good Reason, you shall be entitled
to receive the sum of:

(i) an amount (less deductions required by law) equal to three times (3x) the
average of the sum of (A) your Base Compensation for the last three (3) fiscal
years of the Company (as reflected on the Company’s books for such fiscal
years), plus (B) your Bonus Compensation for the last three (3) fiscal years of
the Company (as reflected on the Company’s books for such fiscal years); plus

(ii) an amount (less deductions required by law) equal to $2,831,000.

The Company shall pay the amounts set forth in this Section 7(a) in a lump sum
on the later of (A) the first business day following the expiration of six
months after your separation from service, within the meaning of
Section 409A(a)(2)(A)(i) of the Code (“Separation from Service”), or (B) ten
(10) days after you deliver to the Company the Release, regardless of whether
the Company has signed the Release.

(b) If your employment terminates as a result of your death or Disability or
either party has sent a Non-renewal Notice pursuant to Section 2 hereof and this
Agreement has not otherwise been terminated pursuant to any other provision
hereof prior to the three (3)-year period after the date of any such Non-renewal
Notice, you or your beneficiary, personal or legal representatives or estate, as
the case may be, shall be entitled to receive the sum of:

(i) an amount (less deductions required by law) equal to one times (1x) the
average of the sum of (A) your Base Compensation for the last three (3) fiscal
years of the Company (as reflected on the Company’s books for such fiscal
years,) plus (B) your Bonus Compensation for the last three (3) fiscal years of
the Company (as reflected on the Company’s books for such fiscal years); plus

(ii) an amount (less deductions required by law) equal to $2,831.000.

Notwithstanding the foregoing, in the event that a Non-renewal Notice has been
given by the Company prior to your death or Disability, in lieu of the one times
(1x) multiple contained in Sections 7(b)(i) hereof, the multiple shall be the
remaining number of years between the date of your death or Disability and the
third anniversary of the date of the Non-renewal Notice, but in no event less
than one (1) year.

In the event of termination due to your death, the Company shall pay the amounts
set forth in this Section 7(b) as follows: (x) seventy-five percent (75%) of
such amounts shall be paid in a lump sum no later than sixty (60) days following
your death, and (y) the remaining twenty-five percent (25%) of such amounts
shall be paid on the first (1st) anniversary of your death; provided, however,
that one hundred percent (100%) of such amounts shall be paid to your personal
or legal representatives or your estate in accordance with time periods set
forth herein.

In the event of termination due to your Disability or a Non-renewal Notice
pursuant to Section 2 hereof, the Company shall pay the amounts set forth in
this Section 7(b) on the later of (A) the first business day following the
expiration of six months after your Separation from Service, or (B) ten
(10) days after you (or in the event of your death, your personal or legal
representative) deliver to the Company the Release, regardless of whether the
Company has signed the Release.

(c) Benefits. Provided that you and your eligible family members make a timely
election to continue your health and dental insurance benefits under the
Company’s group health plans under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and the regulations issued thereunder
(“COBRA”), the Company will pay your COBRA premiums for the maximum period of
continuation coverage provided under COBRA, and pay the full cost for
substantially equivalent health and dental insurance benefits for six (6) months
after such maximum continuation coverage period expires. These payments will be
made directly to the insurance carrier beginning on the first pay period
following your Termination Date. In addition, in the event that the Company
terminates your employment without Cause, or you terminate your employment for
Good Reason or your employment terminates due to your death or Disability, or
the Term expires in accordance with this Agreement after the delivery of a
Non-renewal Notice by either party, you (or your personal or legal
representatives) shall receive the benefits (including, but not limited to,
family health and dental insurance coverage at the sole expense of the Company,
stock option plan, split dollar life insurance plan, executive long term
disability plan, deferred compensation and 401(k) plans (including the Company’s
agreement to (i) contribute the maximum permissible amount to your account under
the Company’s 401(k) plan subject to the applicable Federal limitations and
subject to the generally applicable terms and conditions of the Company’s 401(k)
plan, which are subject to change at the Company’s discretion at any time, and
(ii) allocate to you under the Company’s deferred compensation plan the amount
necessary, if any, to provide that the sum of the amount contributed by the
Company to your account under the Company’s 401(k) plan and the amount allocated
to you by the Company under the Company’s deferred compensation plan shall equal
five percent (5%) of the sum of your Base Compensation plus Bonus Compensation
before taxes and other perquisites set forth in Section 4(a) hereof (except to
the extent that any such benefits are duplicative of the health and dental
insurance coverage set forth in the preceding sentence) for a period of one
(1) year after the Termination Date.



  (1)   To the extent that the Company determines, in good faith, that the
provision of any benefit under 7(c) would trigger additional taxes under
Section 409A of the Code, such benefit shall not be paid or provided, and in
lieu thereof, you shall receive a fixed payment (determined as of the date of
your Separation from Service) equal to the projected cost of such benefit during
the Benefit Continuation Period (or portion thereof during which the benefit
cannot be provided). The cost of such benefit shall be determined based on the
scheduled cost of such benefit (or premium for an insured benefit) during the
Continuation Period (or portion thereof during which the benefit cannot be
provided), or if the cost is not known or cannot be determined with reasonable
accuracy, based on the cost of such benefit (or premium for an insured benefit)
during the most recent calendar year), increased by 10%.



  (2)   Any payment required under Section 7(c)(1) above shall be paid to you in
cash (less required withholding) at the same time that the underlying benefit
would have been paid or provided, but in no event earlier than the later of
(A) the first business day following the expiration of six months after your
Separation from Service, or (B) ten (10) days after you (or in the event of your
death, your personal or legal representative) deliver to the Company the
Release, regardless of whether the Company has signed the Release.

(d) No Mitigation. You shall not be required to mitigate the amount of any
payment or benefits contemplated by this Section 7, nor shall any such payment
or benefits be reduced by any earnings that you may receive from any other
source.

(e) If any provision of this Agreement would cause you to incur any additional
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder, the Company shall reform such provision;
provided that the Company shall: (i) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code, and (ii) notify and consult with you
regarding such amendments or modifications prior to the effective date of any
such change.

3. You and the Company hereby delete in its entirety Section 8 of the Employment
Agreement and substitute the following language in its place:

8. Tax Equalization Payment.

In addition to the amounts payable under Section 7 hereof, if it shall be
determined that any event or any payment, vesting, distribution, or transfer by
the Company (or any successor, affiliate or by any other person) to you or for
your benefit under the terms of this Agreement or otherwise (including, without
limitation, the Stock Option Agreement(s), the Deferred Compensation Plan
Agreement(s), the Split Dollar Life Insurance Agreement or any employee benefit
plan) (collectively, a “Payment”) would be subject to or result in the
imposition of the excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) (and any regulations issued thereunder, any
successor provision, and any similar provision of state or local income tax law)
(collectively, the “Excise Tax”), then the Company shall pay to you a lump sum
(“Tax Equalization Payment”) in an amount sufficient that, after payment of the
federal, state or local income, employment or other required taxes (other than
taxes that may be imposed by Section 409A of the Code) (“Regular Taxes”), you
shall receive an amount equal to the Excise Tax. In determining the amount of
any Regular Taxes, the maximum applicable marginal rate of tax for the year in
which the Tax Equalization Payment is payable shall be used. The amount of this
Tax Equalization Payment shall be determined by the Company’s independent
accountants.

4. No Other Changes. With the exception of the above deletion and replacement of
Sections 3(c), 7 and 8 of the Employment Agreement, all of the other provisions
of the Employment Agreement shall remain in full force and effect, and the
parties hereby acknowledge and confirm that the same are in full force and
effect, except for your waivers of the CPI adjustment to your Base Compensation
signed by you on January 31, 2005, February 6, 2006, and January 30, 2007.

5. Knowing and Voluntary. Each party has read and fully understands this
Amendment and has consulted with counsel of its own choosing before entering
into this Amendment. Each party has had a reasonable time to consider this
Amendment and is entering into it knowingly and voluntarily without any duress
or coercion.

6. Complete Agreement. This Amendment constitutes the entire agreement between
you and the Company regarding the amendments of Sections 3(c), 7 and 8 of the
Employment Agreement and supersedes all prior agreements and understandings
between you and the Company regarding Sections 3(c), 7 and 8 of the Employment
Agreement. In making this Amendment, the parties warrant that they did not rely
on any representations or statements other than those contained in this
Amendment. This Amendment may not be amended except by an instrument in writing
signed by you and by the Chair of Company’s Compensation Committee on behalf of
the Company.

7. Conflict of Terms. In the event of a conflict or inconsistency between the
Employment Agreement and this Amendment, this Amendment shall control and govern
the rights and obligations of the parties.

8. Construction. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Amendment.

9. Execution. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. This Amendment may be executed by facsimile
signatures.

IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its authorized officer, as of the day and year set forth under
their signatures below.

ALLIED CAPITAL CORPORATION

             
/s/ Joan M. Sweeney
      By:   /s/ Anthony T. Garcia
 
             
       
 
           
Joan M. Sweeney
      Anthony T. Garcia  

 
                    Compensation Committee Chair

 
           
Date:
  3/29/07   Date:   3/29/07
 
           
 
           

